Name: Council Regulation (EEC) No 452/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the prices of sugar and sugar beet applicable in Spain and Portugal
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  Europe;  plant product
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 53/3 COUNCIL REGULATION (EEC) No 452/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the prices of sugar and sugar beet applicable in Spain and Portugal Spain and Portugal in the sugar sector shall be as fol ­ lows : for Spain : (a) the intervention price for white sugar shall be 62,78 ECU per 100 kg ; (b) the prices for beet shall be as follows :  47,98 ECU per tonne for the basic price,  47,16 ECU per tonne for the minimum price for A beet,  31,83 ECU per tonne for the minimum price for B beet ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to the proposal from the Commission , Whereas the first paragraph of Article 68 and the first paragraph of Article 236 of the Act of Accession pro ­ vide that the prices to be respectively applied in Spain and Portugal before the first move towards price align ­ ment are to be fixed, in accordance with the rules prov ­ ided for in the common organization of the market, at a level corresponding to that of prices fixed in Spain and Portugal under the previous national system for a representative period to be determined ; whereas , pur ­ suant to Article 108 and 302 of the Act, this provision applies in the sugar sector to the intervention price for white sugar and the basic price for beet ; whereas , in accordance with the joint declarations attached to the Act, the prices for the 1985 /86 marketing year should be used ; Whereas the joint declaration concerning the prices of agricultural products in Portugal provides that the agri ­ cultural prices should be those recorded in the acts of the Conference ; Whereas , as regards the fixing of the minimum prices for A and B beet, they must be obtained from the Span ­ ish and Portuguese basic prices by deducting respec ­ tively the basic production levy and the B levy appli ­ cable to sugar for the 1985 /86 marketing year ; Whereas , pursuant to Article 394 of the Act, the prices fixed by this Regulation are applicable from 1 March 1986 . for Portugal : (a) the intervention price for white sugar shall be 49,24 ECU per 100 kg ; (b) the prices for beet shall be as follows :  43,72 ECU per tonne for the basic price .  42,90 ECU per tonne for the minimum price for A beet ,  27,57 ECU per tonne for the minimum price for B beet . 2 . t'he prices for beet set out in paragraph 1 shall be understood to refer to the delivery stage , collection centre, and shall apply to standard quality beet as defined in Article 3 of Regulation (EEC) No 1483 / 85 ( «). Article 2 This Regulation shall enter into force on 1 March 1986 .HAS ADOPTED THIS REGULATION : Article 1 1 . For the period from 1 March 1986 until the end of the 1985/86 marketing year, the prices applicable in (') OJ No L 151 , 10 . 6 . 1985 , p. 3 . No L 53/4 Official Journal of the European Communities 1.3.86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1986 . For the Council The President G. BRAKS